Citation Nr: 1401674	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  06-30 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a bilateral hip disorder.

4. Entitlement to service connection for neuropathy of the bilateral upper extremities, to include bilateral carpal tunnel syndrome (CTS).

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from March1975 to April 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2004 and May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before a Decision Review Officer (DRO) in January 2007 during a formal hearing held at the RO.  A transcript of the hearing has been associated with the claims file.

In October 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In an April 2012 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determinations previously entered.  The case was then returned to the Board for further appellate review.

In October 2012, the Board denied the claims addressed herein.  The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court"). In a May 2013 Order, the Court vacated the Board's October 2012 decision and remanded the matter to the Board for development consistent with the Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

This case is before the Board pursuant to a May 2013 JMR and Order which vacated the Board's October 2012 decision and remanded the claims for development as outlined in the JMR.  In the JMR, the parties agreed that the VA examinations and opinions provided in conjunction with each claim are inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Specifically, the parties observed that the Veteran had a VA examination in November 2010 that addressed his cervical spine disorder, low back disorder, bilateral hip disorder, and neuropathy of the bilateral upper extremities and found that the examiner's rationale for his negative nexus opinion was inadequate because it was based on the lack of evidence of in-service injuries or treatment of the cervical spine, lumbar spine, hips or hands.  The parties also found the opinion provided by the September 2008 examiner inadequate because it too was based on the lack of in-service injuries and chronic follow up for his claimed conditions.  The parties found these rationales inadequate because the examiners did not consider the Veteran's lay reports of in-service symptomatology, which the Board considered and found credible.  Thus, the parties found that the opinions were based on an inaccurate factual basis and accordingly found that the examination reports were inadequate for rating purposes.

The parties to the JMR also found that the July 2006 VA audiological examination is inadequate for rating purposes.  Id.  Specifically, the parties found that the examiner did not provide any rationale for finding that the Veteran's tinnitus was not related to service.

Consequently, per the findings in the JMR, the Board finds that the Veteran's claims for service connection for a cervical spine disorder, low back disorder, bilateral hip disorder, neuropathy of the bilateral upper extremities, and tinnitus must be remanded to allow for the scheduling of VA examinations to obtain etiology opinions with adequate supporting rationale.



Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, and associate the records with the claims file.

2. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3. Arrange for the Veteran to undergo appropriate VA examinations to determine the nature and etiology of any current disabilities of the cervical spine, lumbar spine, bilateral hips, and bilateral upper extremities.  The claims folders and pertinent records on Virtual VA must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should identify any pertinent pathology found and should diagnose any current disabilities of the lumbar spine, cervical spine, bilateral hips, and bilateral upper extremities, including any related neuropathy and/or bilateral carpal tunnel syndrome.  As to any pertinent disabilities identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service. 

The examiner is notified that the Veteran is competent to report his in-service symptoms and the continuity of those symptoms.  The examiner must address the Veteran's lay statements regarding onset and continuity of symptoms, as well as any service treatment records that document relevant in-service injuries or medical treatment in the discussion.  The examiner should also address the November 2007 statement from Dr. R. C. that indicated that the Veteran's low back pain and arthritis was directly related to the Veteran's military service where he had to lift heavy wall lockers.

The VA examiner must include detailed supportive rationales for the requested opinions in the discussion.

If the opining examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

4. Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his tinnitus.  The claims folders and pertinent records on Virtual VA must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's tinnitus had its onset in service, was aggravated by service, or is otherwise related to any incident of service.

The examiner is notified that the Veteran is competent to report his in-service symptoms and the continuity of those symptoms.  The examiner must address the Veteran's lay statements regarding onset and continuity of symptoms, as well as any service treatment records that document relevant in-service injuries or medical treatment in the discussion.

The VA examiner must include a detailed supportive rationale for the requested opinion in the discussion.

If the opining examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

5. Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


